Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims submitted May 24, 2022 in response to the office action mailed February 7, 2022 are under consideration. Claims 1-6, 8, 10-13 and 20 are pending. Claims 7, 9 and 14-19 are canceled.

Priority
	The submission on May 24, 2022 of a translation of the foreign priority document JP 2018-207200 filed 11/02/2018 is acknowledged.
	
Claims 1-6, 8, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. USPGPub 2017/0261728 (hereafter Shibata) in view of Wada USPGPub 2010/0046074 A1 (hereafter Wada).
Regarding claim 1, Shibata teaches “A zoom lens (paragraphs 1664-1677 Figs. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); and
a rear group including two or more lens units, (G4, G5 and G6) the first lens unit, the second lens unit, the third lens unit and the rear group being arranged in order from an object side to an image side (see order in Fig. 172), wherein a lens unit A included in the rear group and disposed closest to the image side (G6)  is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172 and Table 39, the value of D33 increases from 14.89 at wide angle to 31.13 at intermediate to 39.20 at the telephoto end), and a position of the lens unit A at the telephoto end is disposed at the object side of a position of the lens unit A at the wide angle end (the value of D33 at the telephoto end is 39.20 whereas the value of D33 at wide angle is 14.89, thus G6 is disposed closer to the object side at the telephoto end than at the wide angle end), 
wherein the third lens unit includes a first subunit (L31, paragraph [1667] “biconvex lens L31”) with a positive refractive power (biconvex lenses have positive refractive power), a second subunit (L32 and L33, paragraph [1667] “the cemented lens including the negative meniscus lens L32… and the biconvex lens L33”) with a positive refractive power (the refractive power of the cemented lens including L32 and L33 can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07 which is positive) … and a third subunit (L34) with a negative refractive power (paragraph [1667]: “negative meniscus lens L34”), arranged in order from the object side to the image side (paragraph [1667]: “arranged in order from the object side”), and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (from Table 39 fxyz is the focal length of the third lens group which is 38.98, and fw is the focal length at the wide angle end which is 24.7, thus fxyz/fw=1.578 which is in the claimed range); and
	0.60 < lis/fy < 50.00 (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69, and fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07, thus lis/fy=1.015 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (Table 39 fw=24.7), fxyz is a focal length of the third lens unit (Table 39 fxyz=38.98), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07).”
However Shibata fails to teach “a second subunit with a positive refractive power which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction,”
Wada teaches (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a rear group (L4) … wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), …
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a zoom lens, then an image shake may occur. Accordingly, it is desired by the market that a zoom lens includes an image stabilization function for preventing or reducing an image shake. As such a zoom lens having an image stabilization function, a zoom lens has been used that corrects an image shake (hand shake) by moving a part of lens units constituting the zoom lens in a direction perpendicular to the optical axis. Hereinbelow, a "direction perpendicular to the optical axis" can also refer to a direction having a component perpendicular to the optical axis".), and a third subunit (lens 11) with a negative refractive power (see “single lens data” on page 7, lens 11 has a focal length of -20.55), arranged in order from the object side to the image side (see order in Fig. 1 and Tables on page 7), and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (lis/fy = 10.06/17.31 = 0.581)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis equals the sum of the distances d22 through d24 which is 10.06 at the wide angle end, see Surface Data and Various Data on page 7), and fy is a focal length of the second subunit (fy=f10=17.31 see Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Shibata, example 39, differs from the device of claim 1, in that Shibata moves G5 perpendicular to the optical axis during image blurring correction, rather than the second subunit of the third group.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the amount of driving of the second sub-unit L3b can be reduced due to the presence of the negative third lens sub-unit L3c, and that the variation in aberration and coma during image stabilization can both also be reduced by this configuration.
	Thus Shibata differs from the device of claim 1 by the lens element that is used for image blur correction. Wada teaches that the second sub-unit can be used for image blur correction. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose the second sub-unit of the third lens group as the lens element to move perpendicular to the optical axis for image shake correction as taught by Wada because Wada teaches that this second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
	Regarding claim 2, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” and Shibata further teaches “wherein the following conditional expression is satisfied:
	0.82 < fxyz/fy < 10.00 (Table 39 fxyz=38.98, from above fy=41.07, thus fxyz/fy=0.949 which is in the claimed range).”
	Regarding claim 3, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” and Shibata further teaches “wherein the following conditional expression is satisfied:
	-10.0 < fxyz/fz …(Table 39 fxyz=38.98, fz can be calculated from the data for surfaces 20 and 21 in Table 39 using a matrix calculation to be fz=-48.28, thus fxyz/fz=-0.807)
where fz is a focal length of the third subunit (fz can be calculated from the data for surfaces 20 and 21 in Table 39 using a matrix calculation to be fz=-48.28).”	
However, Shibata fails to teach “-10.0 < fxyz/fz <-1.3”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have -10.0 < fxyz/fz < -1.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to balance the arrangement of focal powers of the correction lens unit.
Regarding claim 4, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” and Shibata further teaches “wherein the rear group consists of a fourth lens unit (G4) with a positive refractive power (see Fig. 172 “G4(+)”), a fifth lens unit (G5) with a negative refractive power (see Fig. 172 “G5(-)”), and a sixth lens unit (G6) with a negative refractive power (see Fig. 172 “G6(-)”, arranged in order from the object side to the image side (see order in Fig. 172).” 
Regarding claim 5, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” and Shibata further teaches “wherein the zoom lens includes four or more lenses on the image side of the second subunit (there are 8 lenses on the image side of G3 in Fig. 172 and Table 39).”
	Regarding claim 6, the Shibata-Wada combination teaches the zoom lens according to claim 1, and Shibata further teaches “wherein the zoom lens includes an aspheric lens (L41 paragraph [1668]: “The biconvex lens L41 is a glass-molded aspherical lens with a lens surface, on the object side, having an aspherical shape”) on the image side of the second subunit (L41 is on the image side of L32/L33 because it is in the fourth lens group).”
Regarding claim 8, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” and Shibata further teaches “wherein the second subunit includes a positive lens (paragraph [1667]: “biconvex lens L33” biconvex lenses are positive) and a negative lens (negative meniscus lens L32).”
Regarding claim 10, the Shibata-Wada combination teaches the zoom lens according to claim 1, and Shibata further teaches “wherein the following conditional expression is satisfied:
0.30 < fxyz/fx < 10.00 (Table 39 fxyz=38.98 and fx can be calculated from the data of surfaces 14 and 15 in Table 39 using a matrix calculation to be fx=49.97, thus fxyz/fx=0.78 which is in the claimed range)
where fx is a focal length of the first subunit (fx can be calculated from the data of surfaces 14 and 15 in Table 39 using a matrix calculation to be fx=49.97).”
	Regarding claim 11, the Shibata-Wada combination teaches the zoom lens according to claim 1,” however, Shibata, example 39, fails to teach “wherein the first subunit includes a positive lens and a negative lens.”
Wada teaches “wherein the first subunit (lenses 8 and 9) includes a positive lens (lens 8 has focal length 10.41 in the Single Lens Data on page 7) and a negative lens (lens 9 has a focal length of        -13.21 in the Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Shibata, example 39, differs from the device of claim 11, in that Shibata, example 39 fails to teach a third lens group comprising three sub-units where the first sub unit includes a positive lens and a negative lens.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the configuration of the third lens group is such that an amount of driving of the second sub-unit L3b, and the variation in aberration and coma during image stabilization can all be reduced.
	Thus Shibata differs from the device of claim 11 by the configuration of the third lens group of having a first sub-unit comprising a positive lens and a negative lens. Wada teaches a third lens group having a first sub-unit comprising a positive lens and a negative lens. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the third lens group such that the first sub-unit comprises a positive lens and a negative lens as taught by Wada because Wada teaches that the second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
	Regarding claim 12, the Shibata-Wada combination teaches “the zoom lens according to claim 1,” however, Shibata fails to teach “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit”.
Wada teaches “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (given the surface data on page 7, the first subunit has total thickness of 4.04, the second subunit has a total thickness of 3.58, and the third subunit has a thickness of 0.70, making the first subunit the thickest subunit).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Shibata, example 39, differs from the device of claim 12, in that Shibata, example 39 fails to teach wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit.	
Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the configuration of the third lens group is such that an amount of driving of the second sub-unit L3b, and the variation in aberration and coma during image stabilization can all be reduced.
	Thus Shibata differs from the device of claim 12 by the configuration of the third lens group of having among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit. Wada teaches a third lens group having a thickest subunit in an optical axis direction is the first subunit. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the third lens group such that the thickest subunit is the first subunit as taught by Wada because Wada teaches that the second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
Regarding claim 13, the Shibata-Wada combination teaches the zoom lens according to claim 1, however, Shibata fails to teach “wherein the following conditional expression is satisfied:
	0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 (this expression is equal to -0.0833 given the values of Ryz1 and Ryz2 below)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (surface 19, Ryz1=-25.7826), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (surface 21, Ryz2=30.4711).”
Wada teaches “wherein the following conditional expression is satisfied:
	0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 (this expression is equal to 1.95 given the values of Ryz1 and Ryz2 below)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (surface 20, Ryz1=-43.813), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (surface 22, Ryz2=-14.153).”
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2114.04(IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the relative radius of curvatures of the lens surface closest to the image side in the second subunit and the lens surface closest to the image side in the third subunit such that 0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 as taught by Wada ((Ryz1 +Ryz2)/(Ryz1 – Ryz2)=1.95) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2114.04(IV).

Regarding claim 20, Shibata teaches “An image pickup apparatus (paragraph [0002]: “photographic cameras, electronic still cameras, video cameras, and the like”) comprising: a zoom lens (paragraphs 1664-1677 Figs. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), an image pickup element (imaging unit 13) receiving light of an image formed by the zoom lens (paragraph [1155]: “light from an unillustrated object (subject) is collected by the imaging lens 12 and passes through an unillustrated Optical low pass filter (OLPF) to be a subject image formed on an imaging plane of an imaging unit 13. Then, the subject image is photoelectrically converted into an image of the subject by a photoelectric conversion element on the imaging unit 13.”), wherein the zoom lens includes:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); and
a rear group including two or more lens units, (G4, G5 and G6) the first lens unit, the second lens unit, the third lens unit and the rear group being arranged in order from an object side to an image side (see order in Fig. 172), wherein a lens unit A included in the rear group and disposed closest to the image side (G6)  is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172 and Table 39, the value of D33 increases from 14.89 at wide angle to 31.13 at intermediate to 39.20 at the telephoto end), and a position of the lens unit A at the telephoto end is disposed at the object side of a position of the lens unit A at the wide angle end (the value of D33 at the telephoto end is 39.20 whereas the value of D33 at wide angle is 14.89, thus G6 is disposed closer to the object side at the telephoto end than at the wide angle end), 
wherein the third lens unit includes a first subunit (L31, paragraph [1667] “biconvex lens L31”) with a positive refractive power (biconvex lenses have positive refractive power), a second subunit (L32 and L33, paragraph [1667] “the cemented lens including the negative meniscus lens L32… and the biconvex lens L33”) with a positive refractive power (the refractive power of the cemented lens including L32 and L33 can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07 which is positive) … and a third subunit (L34) with a negative refractive power (paragraph [1667]: “negative meniscus lens L34”), arranged in order from the object side to the image side (paragraph [1667]: “arranged in order from the object side”), and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (from Table 39 fxyz is the focal length of the third lens group which is 38.98, and fw is the focal length at the wide angle end which is 24.7, thus fxyz/fw=1.578 which is in the claimed range); and
	0.60 < lis/fy < 50.00 (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69, and fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07, thus lis/fy=1.015 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (Table 39 fw=24.7), fxyz is a focal length of the third lens unit (Table 39 fxyz=38.98), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07).”
However Shibata fails to teach “a second subunit with a positive refractive power which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction,”
Wada teaches (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a rear group (L4) … wherein the first lens unit, the second lens unit, the third lens unit and the rear group are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein a lens unit included in the rear group and disposed closest to the image side (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), …
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a zoom lens, then an image shake may occur. Accordingly, it is desired by the market that a zoom lens includes an image stabilization function for preventing or reducing an image shake. As such a zoom lens having an image stabilization function, a zoom lens has been used that corrects an image shake (hand shake) by moving a part of lens units constituting the zoom lens in a direction perpendicular to the optical axis. Hereinbelow, a "direction perpendicular to the optical axis" can also refer to a direction having a component perpendicular to the optical axis".), and a third subunit (lens 11) with a negative refractive power (see “single lens data” on page 7, lens 11 has a focal length of -20.55), arranged in order from the object side to the image side (see order in Fig. 1 and Tables on page 7), and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (lis/fy = 10.06/17.31 = 0.581)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis equals the sum of the distances d22 through d24 which is 10.06 at the wide angle end, see Surface Data and Various Data on page 7), and fy is a focal length of the second subunit (fy=f10=17.31 see Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Shibata, example 39, differs from the device of claim 1, in that Shibata moves G5 perpendicular to the optical axis during image blurring correction, rather than the second subunit of the third group.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the amount of driving of the second sub-unit L3b can be reduced due to the presence of the negative third lens sub-unit L3c, and that the variation in aberration and coma during image stabilization can both also be reduced by this configuration.
	Thus Shibata differs from the device of claim 1 by the lens element that is used for image blur correction. Wada teaches that the second sub-unit can be used for image blur correction. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose the second sub-unit of the third lens group as the lens element to move perpendicular to the optical axis for image shake correction as taught by Wada because Wada teaches that this second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
Firstly it is noted that a new grounds of rejection of claims 1-6, 8, 10-13 and 20 over Shibata in view of Wada has been entered above in light of the amendments to claims 1 and 20, which now more specifically claim “a position of the lens unit A at the telephoto end is disposed at the object side of a position of the lens unit A at the wide angle end.”
On page 9 of 12 of the applicant’s remarks the applicant argues that Wada fails to teach the newly claimed limitation “a position of the lens unit A at the telephoto end is disposed at the object side of a position of the lens unit A at the wide angle end.” The examiner agrees. Wada fails to teach this limitation. Thus Wada is no longer being relied upon as the primary reference in the current §103 rejection of claims 1 and 20 above.
In the first and second paragraphs of page 10 of 12 of the applicant’s remarks the applicant argues that the Wada-Shibata combination fails to teach 0.60 < lis/fy < 50.00, because Wada teaches lis/fy=0.58 and taken together Wada and Shibata would teach some other value of lis/fy which would not satisfy the conditional expression. This argument is moot, because Shibata is now relied upon as the primary reference and Shibata teaches lis/fy=1.015 which is in the claimed range, see the rejections of claims 1 and 20 above.
In the third paragraph of page 10 of 12 of the applicant’s remarks the applicant argues that Ito has not been relied upon to cure the above-noted deficiencies of Wada and Shibata, and thus that any combination of Wada with Shibata and Ito fails to teach or reasonably suggest every element of independent claim 1. This argument is moot, as Ito is not relied upon in the new grounds of rejection above.
In the fourth paragraph of page 10 of 12 of the applicant’s remarks the applicant points out that Makida is not proper prior art. The examiner agrees, now that a translation of the foreign priority document has been filed, Makida no longer qualifies as prior art.
In the fifth paragraph of page 10 of 12 of the applicant’s remarks the applicant states that the Examiner agreed during the Interview that the independent claim 1 is patentable over Wada, Shibata and Ito. As recorded in the interview summary, the Examiner only had time to consider how the amended claim distinguished over Wada and thus over a combination of Wada in view of Shibata and/or Ito. Upon further consideration, the examiner determined that Shibata does teach the newly presented limitation, and that a new grounds of rejection over Shibata in view of Wada is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872